Name: Commission Regulation (EC) No 1619/95 of 4 July 1995 amending Regulation (EEC) No 3616/92 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production;  production
 Date Published: nan

 5 . 7 . 95 Ã Ã Ã Ã  No L 154/ 11Official Journal of the European Communities COMMISSION REGULATION (EC) No 1619/95 of 4 July 1995 amending Regulation (EEC) No 3616/92 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 711 /95 (2), and in particular Article 14 thereof, Whereas Article 14 of Regulation (EEC) No 2075/92 provides for a three-year programme for the conversion of plantations of Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer to varieties more in line with market requirements or to other agricultural crops, to be launched beginning with the 1993 harvest ; whereas, pursuant to the spirit of that Article, it should be laid down that a producer may also participate in the conver ­ sion programme beginning with the 1994 harvest ; whereas the conditions laid down for participating in the programme in Commission Regulation (EEC) No 3616/92 of 15 December 1992 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer II c and hybrids of Geudertheimer (3), as last amended by Regulation (EC) No 3477/93 (4), should therefore be redefined in part ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3616/92 is hereby amended as follows : 1 . The first indent of Article 2 ( 1 ) is replaced by the following : '  have obtained, pursuant to Regulation (EEC) No 3477/92, quota or cultivation certificates valid for the 1993 harvest or for the 1994 harvest, based on their production in 1989, 1990 and 199 1 of one of the varieties referred to in Article 1 ,'. 2 . The following paragraph is added to Article 3 : '3 . Producers who participate in the conversion programme beginning with the 1994 harvest shall receive the aid provided for in paragraphs 1 and 2 only for the 1994 and 1995 harvests.' 3 . The following subparagraph is added to Article 6 ( 1 ) : 'The deadline referred to in the first subparagraph shall be postponed until 1 August 1995 for conversion aid payments for the 1994 harvest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1994 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 70. 2 OJ No L 73, 1 . 4. 1995, p. 13. 0 OJ No L 367, 16. 12. 1992, p. 13 . M OJ No L 317, 18 . 12. 1993, p. 30 .